DETAILED ACTION
Notice of AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Information Disclosure Statement
2.	The information disclosure statements (IDS) received on Dec. 17, 2020 and Dec. 02, 2021 have been considered.

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 1, 9-11, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hong (CN Pub: 108229375A).
Regarding claim 1, Hong teaches: A method for liveness detection, comprising: performing reconstruction processing based on an image to be detected comprising a target object to obtain a reconstructed image; obtaining a reconstruction error based on the reconstructed image [page 4: p03]; and obtaining a classification result of the target object based on the image to be detected and the reconstruction error, wherein the classification result is living or non-living [page 10: p02, page 11: p02, p03, page 12: p01].

Regarding claim 9, Hong further teaches: The method according to claim 1, wherein the method for liveness detection is implemented via a discriminative network; and the method further comprises: training a generative adversarial network via a training set to obtain the discriminative network, wherein the generative adversarial network comprises a generative network and the 27discriminative network [page 8: p05-p08, page 9: p01].

Regarding claim 10, Hong further teaches: The method according to claim 9, wherein the training set comprises at least one living real image and at least one non-living real image [page 09: p07, p08].

Claim 11 has been analyzed and rejected with regard to claim 1 and in further view of Hong: An electronic device, comprising: a memory, configured to store computer programs; and a processor, configured to execute the computer programs stored in the memory, wherein when the computer programs are executed, the processor is configured to perform a method comprising the following operations [page 14: p07; page 15: p01].

Claim 19 has been analyzed and rejected with regard to claim 9.

Claim 20 has been analyzed and rejected with regard to claim 11.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


6.	Claims 2-4, 6, 7, 12-14, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hong (CN Pub: 108229375A) and in further view of Annunziata et al (EP Patent: 3637302A1).
Regarding claim 2, Hong further teaches: The method according to claim 1, wherein performing reconstruction processing based on the image to be detected comprising the target object to obtain the reconstructed image comprises: performing reconstruction processing based on the image to be detected comprising the target object to obtain the reconstructed image [abstract, page 10: p02].  
Hong does not specify an auto-encoder.  In the same field of endeavor, Annunziata teaches: performing reconstruction processing via an auto-encoder based on the image to be detected [p0018].  Therefore, given Annunziata’s prescription on reconstructing an image using autoencoder, it would have been obvious for an ordinary skilled in the art before the effective filing date of the claimed invention to apply Annunziata’s autoencoder technique to Hong’s application for compression/decompression for performing image reconstruction.

 	Regarding claim 3, Hong further teaches: The method according to claim 1, wherein performing reconstruction processing based on the image to be detected comprising the target object to obtain the reconstructed image comprises [abstract, page 10: p02].
Hong does not specify an auto-encoder.  In the same field of endeavor, Annunziata teaches: inputting the image to be detected to an auto-encoder for reconstruction processing to obtain the reconstructed image [p0018].  Therefore, given Annunziata’s prescription on reconstructing an image using autoencoder, it would have been obvious for an ordinary skilled in the art before the effective filing date of the claimed invention to apply Annunziata’s autoencoder technique to Hong’s application for compression/decompression for performing image reconstruction.

Regarding claim 4, the rationale applied to the rejection of the claim 3 has been incorporated herein.  Annunziata further teaches: The method according to claim 3, wherein inputting the image to be detected to the auto-encoder for reconstruction processing to obtain the reconstructed image comprises: performing encoding processing on the image to be detected by using the auto-encoder to obtain first feature data; and performing decoding processing on the first feature data by using the auto-encoder to obtain the reconstructed image [p0018].  

	Claim 6 has been analyzed and rejected with regard to claims 2 and 3.  Getting second or more feature data is only the repetition of getting the first feature data.  

	Regarding claim 7, the rationale applied to the rejection of claim 6 has been incorporated herein.  Claim 7 has been analyzed and rejected with regard to claim 4.  
 
Claim 12 has been analyzed and rejected with regard to claim 3.
 
Claim 13 has been analyzed and rejected with regard to claim 2.

Claim 14 has been analyzed and rejected with regard to claim 4.

Claim 16 has been analyzed and rejected with regard to claim 6.

Claim 17 has been analyzed and rejected with regard to claim 7.

Allowable Subject Matter
7.	Claims 5, 8, 15, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Contact
8.  	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAN ZHANG whose telephone number is (571)270-3751.  The examiner can normally be reached on Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571-272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
    
    /Fan Zhang/
								    Patent Examiner, Art Unit 2674